Appeal from a judgment of the Orleans County Court (James P Punch, J), rendered January 3, 2011. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16 [1]). Defendant failed to move to withdraw his guilty plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention that the plea was not knowingly, voluntarily, and intelligently entered (see People v Morrison, 78 AD3d 1615, 1616 [2010], lv denied 16 NY3d 834 [2011]; People v Cannon, 59 AD3d 962, 963 [2009], lv denied 12 NY3d 815 [2009]) and, in any event, his contention is without merit. Contrary to defendant’s contention, County Court did not misinform him of the sentencing range to which he was exposed (cf. Morrison, 78 AD3d at 1616), but in fact the court correctly informed him that he could receive, inter alia, a split sentence of up to six months in jail and probation (see § 60.01 [2] [d]; § 60.04 [4], [5]; § 70.70 [3] [c]-[e]). Contrary to defendant’s additional contention, the sentence is not unduly harsh or severe. Present—Scudder, P.J., Smith, Centra, Lindley and Martoche, JJ.